Per Curiam.
Bill to foreclose a mortgage. Demurrer to the bill because it did not contain an averment as to whether proceedings had, or not, been had at law. Amendment by the insertion of the averment. Motion for a continuance on account thereof overruled, and decree for the complainant.
The continuance should have been granted. Edwards v. Hough, ante, p. 149.
The mortgage was one of indemnity, and the bill did not aver that the mortgagee had been compelled to pay any money, or had been in any way damnified. It therefore showed no ground for relief upon the mortgage.
The decree is reversed with costs. Cause remanded, &c.